Case 2:18-cv-01240-FMO-JEM Document 27-2 Filed 01/10/19 Page 1 of 4 Page ID #:137




    1    CENTER FOR DISABILITY ACCESS
         Ray Ballister, Jr., Esq., SBN 111282
    2    Phyl Grace, Esq., SBN 171771
    3
         Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
    4    San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
    5    San Diego, CA 92131
    6    (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
    7    Attorneys for Plaintiff
    8
    9                              UNITED STATES DISTRICT COURT
   10                             CENTRAL DISTRICT OF CALIFORNIA
   11
   12    Jose Estrada,                            Case No. 2:18-CV-01240-FMO-JEM
   13
                  Plaintiff,                      Declaration of Phyl Grace in
   14                                             Support of Plaintiff Motion to
         v.                                       Reopen Case
   15
         Gary A Plotkin, in individual and
   16
         representative capacity as trustees
   17    of The Plotkin Family Trust dated
         March 11, 1981;
   18    Steven J. Fishman, in individual
         and representative capacity as
   19    trustee of the Non-Exempt Q TIP
   20    Marital Trust under the Baron
         Trust of 1988;
   21    Bodega Latina Corporation, a
         Delaware Corporation; and Does
   22    1-10,
   23
                  Defendants.
   24
   25
   26         1. I, the undersigned, am an attorney licensed to practice law by the State
   27            Bar of California. I am an attorney with the Center for Disability
   28            Access, and an attorney for the moving party, Plaintiff Jose Estrada,


                                                 1

        Declaration of Attorney                                            2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-2 Filed 01/10/19 Page 2 of 4 Page ID #:138




    1           and, in that capacity, I am familiar with this matter. Based on my own
    2           experience and knowledge, I can testify to the following.
    3       2. On August 10, 2018, plaintiff reached a provisional settlement with
    4           defense counsel Robert Francis Donohue.
    5       3. Specifically, in a phone call that took place on August 10, 2018 the
    6           parties reached an agreement on the essential terms in this case,
    7           namely, on the scope and date for remedial relief and the monetary
    8           amount to be paid.
    9       4. On August 13, 2018, just three days later, plaintiff circulated a draft of
   10           the settlement agreement by email to defense counsel Robert Francis
   11           Donohue at rdonohue@wfbm.com. A true and accurate copy of that
   12           email is submitted as exhibit 1.
   13       5. On August 21, 2018, plaintiff followed up on the settlement
   14           documents by email to defense counsel Robert Francis Donohue at
   15           rdonohue@wfbm.com. A true and accurate copy of that email is
   16           submitted as exhibit 2.
   17       6. On November 13, 2018, plaintiff sent the final version of the
   18           settlement agreement executed by the plaintiff by email to defense
   19           counsel Christopher M. McDonald at cmcdonald@wfbm.com. A true
   20           and accurate copy of that email is submitted as exhibit 3.
   21       7. On November 27, 2018, plaintiff followed up by calling defense
   22           counsel Robert Francis Donohue at (714)634-2522. Robert Francis
   23           Donohue told our office he was not handling payment and to call
   24           defense counsel Christopher M. McDonald.
   25       8. On November 27, 2018, plaintiff called defense counsel Christopher
   26           M. McDonald at (714)634-2522 and left a voicemail.
   27       9. On November 28, 2018, plaintiff called defense counsel Christopher
   28           M. McDonald at (714)634-2522 and left a voicemail.


                                                   2

        Declaration of Attorney                                              2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-2 Filed 01/10/19 Page 3 of 4 Page ID #:139




    1       10.         On December 3, 2018, plaintiff sent an email to defense
    2           counsel Christopher M. McDonald at cmcdonald@wfbm.com. A true
    3           and accurate copy of that email is submitted as exhibit 4.
    4       11.         On December 7, 2018, plaintiff called defense counsel
    5           Christopher M. McDonald at (714)634-2522 and left a voicemail.
    6       12.         On December 10, 2018, plaintiff emailed defense counsel
    7           Christopher M. McDonald at cmcdonald@wfbm.com. A true and
    8           accurate copy of that email is submitted as exhibit 5.
    9       13.         On December 13, 2018, plaintiff called defense counsel
   10           Christopher M. McDonald at (714)634-2522 and left a voicemail.
   11       14.         On December 17, 2018, plaintiff called defense counsel
   12           Christopher M. McDonald at (714)634-2522 and left a voicemail.
   13       15.         On December 27, 2018, plaintiff called defense counsel
   14           Christopher M. McDonald at (714)634-2522 and left a voicemail and
   15           then sent email to defense counsel Christopher M. McDonald at
   16           cmcdonald@wfbm.com. A true and accurate copy of that email is
   17           submitted as exhibit 6.
   18       16.         On January 8, 2019, plaintiff called defense counsel
   19           Christopher M. McDonald at (714)634-2522 and left a voicemail.
   20       17.         On January 9, 2019, plaintiff sent an email to defense counsel
   21           Christopher M. McDonald at cmcdonald@wfbm.com. A true and
   22           accurate copy of that email is submitted as exhibit 7.
   23       18.         We have received no cooperation or response to these many
   24           contacts and, therefore, are unable to consummate the settlement.
   25       19.         I declare under penalty of perjury under the laws of the State of
   26           California and the United States that the foregoing is true and correct.
   27
   28


                                                 3

        Declaration of Attorney                                              2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-2 Filed 01/10/19 Page 4 of 4 Page ID #:140




    1   Dated: January 10, 2018            CENTER FOR DISABILITY ACCESS
    2                                         By: /s/ Phyl Grace
    3                                         Phyl Grace
                                              Attorney for Plaintiff
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                          4

        Declaration of Attorney                                        2:18-CV-01240-FMO-JEM
